DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

The disclosure is objected to because of the following informalities: 
The section headings throughout the Specification should be in upper case letters.
Paragraph [0001] needs a section heading “Cross-Reference Applications”
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “THREE-DIMENSIONAL STRUCTURE HEATING UNIT AND LIQUID GUIDING UNIT FOR ATOMIZER OF AN E-CIGARETTE”.

Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Wada et al. (US 2010/0288270) is the closest prior art of record regard to the instant invention of claim 1. However, Wada does not teach: “the guide channel are recessed from the surface of the plate body and communicate with the through hole, the guide channels of the adjacent 3D heating units are connected with each other on the surface of the plate body, the plurality of 3D heating units form a regular convex-
	Claims 2-3 are dependent on claim 1 and are therefore allowable.
With regard to claim 4, Wada et al. (US 2010/0288270) is the closest prior art of record regard to the instant invention of claim 4. However, Wada does not teach: “wherein cross-sectional areas of connecting portions between the first through holes and the adjacent second through holes on the two sides of the center line are equal, the connecting portions are recessed from the surface of the sheet body to form the guide channels, the guide channels communicate with the first through holes and the adjacent second through holes, and the plurality of 3D heating unit groups form a grid-like regular pattern on the surface of the sheet body”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 4. These limitations, in combination with the remaining limitations of claim 4, are neither taught nor suggested by the prior art of record, therefore claim 4 is allowable.
	Claims 5-6 are dependent on claim 4 and are therefore allowable.
With regard to claim 7, Wada et al. (US 2010/0288270) is the closest prior art of record regard to the instant invention of claim 7. However, Wada does not teach: “each of the 3D liquid conducting units includes a convex portion and a concave portion adjacently disposed; and wherein, the plurality of 3D liquid conducting units adjacently disposed form a first liquid conducting zone and a second liquid conducting zone disposed in parallel on the body, the first liquid conducting zone includes a first convex region and a first concave region adjacently disposed, the second liquid conducting zone includes a second convex region and a second concave region adjacently disposed, the first convex region and the second concave region are connected by a first connecting portion, the first concave region and the second convex region are connected by a second connecting portion, a first tearing opening runs through the first connecting portion, and a second tearing opening runs through the second connecting portion”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 7. These limitations, in combination with the remaining limitations of claim 7, are neither taught nor suggested by the prior art of record, therefore claim 7 is allowable.

With regard to claim 9, Wada et al. (US 2010/0288270) is the closest prior art of record regard to the instant invention of claim 9. However, Wada does not teach: “connecting portions are recessed from the surface of the sheet body to form guide channels, the guide channels communicate with the first through holes and the adjacent second through holes, and the plurality of 3D heating unit groups form a grid-like regular convex-concave pattern on the surface of the sheet body, and wherein the 3D heating sheet is disposed on an inner wall of the vent groove of the porous ceramic liquid conducting component”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 9. These limitations, in combination with the remaining limitations of claim 9, are neither taught nor suggested by the prior art of record, therefore claim 9 is allowable.
	Claims 10-11 are dependent on claim 9 and are therefore allowable.
With regard to claim 12, Di Marco et al. (US 2019/0350260) is the closest prior art of record regard to the instant invention of claim 12. However, Di Marco does not teach: “the guide channels of the adjacent 3D heating units are connected with each other on the surface of the plate body, said plurality of 3D heating units form a regular convex-concave pattern on the surface of the plate body; and each of the 3D liquid conducting units includes a convex portion and a concave portion adjacently disposed, and the plurality of 3D liquid conducting units are connected and distributed on the body to form a convex-concave staggered regular pattern, wherein the plurality of 3D liquid conducting units adjacently disposed form a first liquid conducting zone and a second liquid conducting zone disposed in parallel on the body, said first liquid conducting zone includes a first convex region and a first concave region adjacently disposed, the second liquid conducting zone includes a second convex region and a second concave region adjacently disposed, the first convex region and the second concave region are connected by a first connecting portion, the first concave region and the second convex region are connected by a second connecting portion, a first tearing opening runs through the first connecting portion, and a second tearing opening runs through the second connecting portion”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 12. These limitations, in combination with the remaining limitations of claim 12, are neither taught nor suggested by the prior art of record, therefore claim 12 is allowable.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: as present above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831